Detailed Office Action
	The communication dated 12/27/2019 has been entered and fully considered.
Claims 1-16 are pending
Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0200674 TUCKER et al., hereinafter TUCKER, in view of U.S. 2019/0069599 ATKINS et al., hereinafter ATKINS.
	As for claims 1 and 3, TUCKER discloses a base unit (20) [Figures 1A and 1E].  The base unit is cylindrical not a box shape.  However, it is prima facie obvious to change the shape of a device absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(B)].  At the time of the invention it would be obvious to change the shape of the cylindrical vaporizer of TUCKER to a box shape vaporizer.  The person of ordinary skill in the art would expect success as the box shape is well known (see e.g. ATKINS) and TUCKER states that the housing can have different cross-sectional shapes [0124].
TUCKER discloses a chamber at the second end of the base unit (20) configured to receive a portion of a pod (10) [Figures 1A and 1E].  

    PNG
    media_image1.png
    359
    323
    media_image1.png
    Greyscale

st source of light [0093, Figure 2].  TUCKER discloses that the color and or brightness of the light can be controlled via a second signal including elapsed time, charge of the battery, magnitude of vapor generated [0014]
TUCKER discloses that the base unit has a processing unit (11), a power source (12), a light emitting element (14), second contacts for engaging the first contact of the pod (25B)  and a display [Figure 1A].
TUCKER discloses that the light emitting element (14) is position such that light is emitted from the second end potion of the base unit [Figure 1A].
TUCKER discloses a rechargeable battery and a charging port on the base unit but does not disclose where it is located [0091].  MONSEES is the same art of vaporizers discloses that the charging port can be on the base unit of the vaporizer like TUCKER.   MONSEES discloses that the charging port can be at the rear of the base unit [Figure 6B and Figure 16C; 0268].    At the time of the invention it would be obvious to the person of ordinary skill in the art to locate the charging port of TUCKER at the rear of the base unit as suggested by MONSEES.
It is prima facie obvious to combine a known technique to a known apparatus ready for improvement.  MONSESSES improves vaporizer by allowing the device to be plugged into a computer by charging while standing up.  Furthermore, the rearrangement of parts (location of charging ports) is typically prima facie obvious [MPEP 2144.04 (VI) (C)].  
TUCKER does not disclose a display screen.  MONSEES is the same art of vaporizers discloses a display screen [0030, 0040].  At the time of the invention it would be obvious to the 
As for claim 3, TUCKER discloses a tube (42) within the pod [0141, Figure 2].  TUCKER discloses a chamber for holding the oil (34) [0072].  TUCKER discloses a heating element (43) and a wick (41) in contact with the heating element [0072, 0132].  The device has both a mouth end and passageway within the coil unit [Figure 1].

    PNG
    media_image2.png
    150
    601
    media_image2.png
    Greyscale


	As for claim 4, the light travels out where the vapor is [Figure 1A and abstract].
	As for claim 5, TUCKER discloses that the vaporizer can be turned on when puffing by the user [Figure 2].  This is at least a plurality of voltages controlled by the user (0 voltage ‘off’ and voltage required for vaporizing ‘on).  In the alternative, MONSEES discloses that the user can choose a set point temperature [0261].  Each set point temperature uses a different voltage [0277].  At the time of the invention it would be obvious to the person of ordinary skill in the art to have set points for temperature as suggested by MONSEES in the vaporizer of TUCKER.  The person of ordinary skill in the art would be motivated to do so to by MONSEES to assure consistent experience across a full range of use cases [0277].  

	As for claims 7 and 8, TUCKER discloses a base unit (20) [Figures 1A and 1E].  The base unit is cylindrical not a box shape.  However, it is prima facie obvious to change the shape of a device absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(B)].  At the time of the invention it would be obvious to change the shape of the cylindrical vaporizer of TUCKER to a box shape vaporizer.  The person of ordinary skill in the art would expect success as the box shape is well known (see e.g. ATKINS) and TUCKER states that the housing can have different cross-sectional shapes [0124].
TUCKER discloses a chamber at the second end of the base unit (20) configured to receive a portion of a pod (10) [Figures 1A and 1E].  

    PNG
    media_image1.png
    359
    323
    media_image1.png
    Greyscale

st source of light [0093, Figure 2].  TUCKER discloses that the color and or brightness of the light can be controlled via a second signal including elapsed time, charge of the battery, magnitude of vapor generated [0014]
TUCKER discloses that the base unit has a processing unit (11), a power source (12), a light emitting element (14), second contacts for engaging the first contact of the pod (25B)  and a display [Figure 1A].
TUCKER discloses that the light emitting element (14) is position such that light is emitted from the second end potion of the base unit [Figure 1A].
TUCKER discloses a rechargeable battery and a charging port on the base unit but does not disclose where it is located [0091].  MONSEES is the same art of vaporizers discloses that the charging port can be on the base unit of the vaporizer like TUCKER.   MONSEES discloses that the charging port can be at the rear of the base unit [Figure 6B and Figure 16C; 0268].    At the time of the invention it would be obvious to the person of ordinary skill in the art to locate the charging port of TUCKER at the rear of the base unit as suggested by MONSEES.
It is prima facie obvious to combine a known technique to a known apparatus ready for improvement.  MONSESSES improves vaporizer by allowing the device to be plugged into a computer by charging while standing up.  Furthermore, the rearrangement of parts (location of charging ports) is typically prima facie obvious [MPEP 2144.04 (VI) (C)].  
TUCKER does not disclose a display screen.  MONSEES is the same art of vaporizers discloses a display screen [0030, 0040].  At the time of the invention it would be obvious to the 
TUCKER discloses a tube (42) within the pod [0141, Figure 2].  TUCKER discloses a chamber for holding the oil (34) [0072].  TUCKER discloses a heating element (43) and a wick (41) in contact with the heating element [0072, 0132].  The device has both a mouth end and passageway within the coil unit [Figure 1].

    PNG
    media_image2.png
    150
    601
    media_image2.png
    Greyscale


	As for claim 9, TUCKER discloses that the vaporizer can be turned on when puffing by the user [Figure 2].  This is at least a plurality of voltages controlled by the user (0 voltage ‘off’ and voltage required for vaporizing ‘on).  In the alternative, MONSEES discloses that the user can choose a set point temperature [0261].  Each set point temperature uses a different voltage [0277].  At the time of the invention it would be obvious to the person of ordinary skill in the art to have set points for temperature as suggested by MONSEES in the vaporizer of TUCKER.  The person of ordinary skill in the art would be motivated to do so to by MONSEES to assure consistent experience across a full range of use cases [0277].  

As for claims 11 and 13, TUCKER discloses a base unit (20) [Figures 1A and 1E].  The base unit is cylindrical not a box shape.  However, it is prima facie obvious to change the shape of a device absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(B)].  At the time of the invention it would be obvious to change the shape of the cylindrical vaporizer of TUCKER to a box shape vaporizer.  The person of ordinary skill in the art would expect success as the box shape is well known (see e.g. ATKINS) and TUCKER states that the housing can have different cross-sectional shapes [0124].
TUCKER discloses a chamber at the second end of the base unit (20) configured to receive a portion of a pod (10) [Figures 1A and 1E].  

    PNG
    media_image1.png
    359
    323
    media_image1.png
    Greyscale


TUCKER discloses that the base unit has a processing unit (11), a power source (12), a light emitting element (14), second contacts for engaging the first contact of the pod (25B)  and a display [Figure 1A].
TUCKER discloses that the light emitting element (14) is position such that light is emitted from the second end potion of the base unit [Figure 1A].
	TUCKER discloses a sensor system which detects an airflow threshold and sends a signal to activate the 1st source of light [0093, Figure 2].  TUCKER discloses that the color and or brightness of the light can be controlled via a second signal including elapsed time, charge of the battery, magnitude of vapor generated [0014]
TUCKER discloses a rechargeable battery and a USB charging port on the base unit but does not disclose where it is located [0091].   MONSEES is the same art of vaporizers discloses that the charging port can be on the base unit of the vaporizer like TUCKER.   MONSEES discloses that the charging port can be at the rear of the base unit [Figure 6B and Figure 16C; 0268].    At the time of the invention it would be obvious to the person of ordinary skill in the art to locate the charging port of TUCKER at the rear of the base unit as suggested by MONSEES.
It is prima facie obvious to combine a known technique to a known apparatus ready for improvement.  MONSEES improves vaporizer by allowing the device to be plugged into a computer by charging while standing up.  Furthermore, the rearrangement of parts (location of charging ports) is typically prima facie obvious [MPEP 2144.04 (VI) (C)].  
TUCKER does not disclose a display screen.  MONSEES is the same art of vaporizers discloses a display screen [0030, 0040].  At the time of the invention it would be obvious to the 
As for claim 12, TUCKER discloses a tube (42) within the pod [0141, Figure 2].  TUCKER discloses a chamber for holding the oil (34) [0072].  TUCKER discloses a heating element (43) and a wick (41) in contact with the heating element [0072, 0132].  The device has both a mouth end and passageway within the coil unit [Figure 1].

    PNG
    media_image2.png
    150
    601
    media_image2.png
    Greyscale


As for claim 14, the light travels out where the vapor is [Figure 1A and abstract].
	As for claim 15, TUCKER discloses that the vaporizer can be turned on when puffing by the user [Figure 2].  This is at least a plurality of voltages controlled by the user (0 voltage ‘off’ and voltage required for vaporizing ‘on).  In the alternative, MONSEES discloses that the user can choose a set point temperature [0261].  Each set point temperature uses a different voltage [0277].  At the time of the invention it would be obvious to the person of ordinary skill in the art to have set points for temperature as suggested by MONSEES in the vaporizer of TUCKER.  The person of ordinary skill in the art would be motivated to do so to by MONSEES to assure consistent experience across a full range of use cases [0277].  
Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER and MONSEES as applied to claims 1, 7, and 11 above, and further in view of U.S. 2014/0334804 CHOI, hereinafter CHOI.
As for claims 6 and 10, the examiner argued that what is displayed on a display does not change the displays configuration.  In the alternative, CHOI in the same art of vaporizers discloses that a display can show voltage and charge remaining in the battery.  At the time of the invention it would be obvious to the person of ordinary skill in the art to show voltage and charge remaining on the display of TUCKER/MONSEES as suggested by CHOI [0081].  The person of ordinary skill in the art would be motivated to do so to give more information to the user of the vaporizer.
As for claim 16, CHOI is combined with TUCKER and MONSEES as per claims 6 and 10 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748